UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6068


JOHN JAMES BELL,

                    Petitioner - Appellant,

             v.

SOUTH CAROLINA, STATE OF,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Timothy M. Cain, District Judge. (2:17-cv-02176-TMC)


Submitted: May 15, 2018                                           Decided: May 25, 2018


Before GREGORY, Chief Judge, and WILKINSON and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John James Bell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John James Bell appeals the district court’s order accepting the recommendation

of the magistrate judge and dismissing his petition for a writ of mandamus. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Bell v. South Carolina, No. 2:17-cv-02176-TMC (D.S.C.

Jan. 2, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                           AFFIRMED




                                           2